DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/06/2021has been entered.
 
Status of the Application
	Applicants’ Amendment/Response dated 12/06/2021 is acknowledged.  In the Amendment, claims 1-3, 5, 6, 37-39, 41, and 42 were amended.  Claims 4, 6, and 10 were cancelled.  Claims 1-3, 5, 6, 10, 37-39, 41, 42, and 64-66 were pending prior to the Examiner’s Amendment below.  With the Examiner’s Amendment, which amends claims 1 and 37 and cancels claims 3, 5, 39, and 41, claims 1, 2, 6, 10, 37, 38, 42, and 64-66 have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	Claims 1 and 37 have been amended to further clarify the invention.
	Claims 3, 5, 39, and 41 were cancelled for being redundant in view of amended claim 1.
	
	In claim 1, line 10, delete "wherein each of the first and second silk polypeptide solutions is a 1-10% w/v silk polypeptide solution” and substitute therefor - - - wherein each of the first and second silk polypeptide solutions is a 1-10% w/v silk polypeptide solution, and wherein each of the first and second silk polypeptides is C16 - - -.

In claim 37, line 11, delete "wherein each of the first and second silk polypeptide solutions is a 1-10% w/v silk polypeptide solution” and substitute therefor - - - wherein each of the first and second silk polypeptide solutions is a 1-10% w/v silk polypeptide solution, and wherein each of the first and second silk polypeptides is C16 - - -.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:  the Final Rejection dated 08/06/2021 details how the prior art of record renders the claimed composition obvious.  However, Applicants persuasively argued that the evidence of unexpected results provided in Example 5 of the instant specification overcomes the prima facie case of obviousness.  As described in Example 5 and Figure 10 of the 16 silk polypeptide solution, exhibits a sustained release profile very similar to that of a “sandwich” coated film after about 20 days and up to about 45 days (see page 7 of Applicants’ Response dated 12/06/2021).
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 2, 6, 10, 37, 38, 42, and 64-66 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615